Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 and 8-11 are pending in the Claim Set filed 6/30/2022.
Claims 1-4 and 8-11 have been amended.
Claims 5-7 have been canceled.
Herein, claims 1-4 and 8-11 are for examination.
The 103-rejection set forth below has been reformulated that is necessitated by Applicant’s claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 103
(necessitated by claim amendments)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Egashira (US 20100086602, of record) in view of Lin et al (Controlled Release of lovastatin from poly(lactic-co-glycolic acid) nanoparticles for direct pulp capping in rat teeth, Intl. J. Nanomedicine, July, p.5473 2017, of record) and Kuboki et al (US 20100183563, of record). This rejection has been reformulated.
Regarding claims 1-4,
Kuboki teaches dentinogenesis pulp-capping material comprising HMG-CoA reductase inhibitor (i.e., statin) as an active ingredient that acts as a dentinogenesis inducer and stimulates differentiation of odontoblast precursors (i.e., odontoblast precursors are dental pulp stem cells (DPSC): See [0010]), into odontoblasts (Title; Abstract; [0001]; [0010-0016]; [0035-0038]; [0045-0046]; See entire document). Kuboki teaches that any HGM-CoA reductase inhibitors may be used insofar as the inhibitors inhibit the effect of HGM-CoA reductase, wherein specific examples of HMG-CoA reductase inhibitors comprise pravastatin, simvastatin, fluvastatin, atorvastatin, rosuvastatin, pitavastatin, mevastatin, lovastatin; and their salts (i.e., statins) ([0014]; [0019]). Kuboki teaches the dentinogenesis inducer (HMG-CoA reductase inhibitor) is prepared in forms of, for example, aqueous liquid formulations in which the HMG-CoA reductase inhibitor is dissolved or dispersed in water or emulsions, wherein the formulations of which comprise HMG-CoA reductase (dentinogenesis inducer) comprise additional ingredients such as dental pulp stem cells (DPSC) and also medical agents, e.g., anti-inflammatory effect agents ([0021-0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a formulation (i.e., a cell preparation) of which comprises dental pulp stem cells comprising a statin (HMG-CoA reductase inhibitor), wherein the HMG-CoA reductase inhibitor acts as a dentinogenesis inducer and stimulates (enhances) a dental pulp stem cell(s) to produce odontoblasts while having a reasonable expectation of success in view of the teachings of Kuboki. Furthermore, one skilled in the art would have been motivated to provide the cell preparation of which comprises dental pulp stem cells (DPSCs) comprising a statin because Simvastatin (HGM-CoA reductase inhibitor; a statin) when cultured with dental pulp stem cells (DPSCs) was shown by Kuboki to inhibit cell proliferation of dental pulp stem cells (DPSCs) and induce differentiation of dental pulp stem cells (DPSCs) into odontoblasts ([0067-0072], Figs. 3-4).
Kuboki differs from the claims in that the document does not teach a stain-encapsulated nanoparticle.
However, Egashira and Lin, as a whole, cure the deficiencies. 
Egashira teaches statin loaded nanoparticles, i.e., statin encapsulated nanoparticle, allows local delivery of statin and thus improves therapeutic efficacy of several kind of diseases which may be treated by statins, wherein statin is encapsulated in biocompatible nanoparticles, where the statin inhibits HMG-CoA reductase, and examples of statins comprise pravastatin, simvastatin, fluvastatin, atorvastatin, pitavastatin, rovastatin and the like (Title; Abstract; [0002]; [0031-0033]; See entire document). Egashira teaches the statin-loaded nanoparticles provide prolonged intracellular release of statin in a tissue and thereof a therapeutic effect [0009]. Particularly, Egashira teaches that the material used to encapsulate the statin to provide the statin loaded nanoparticles is a biocompatible polymer, for example, poly(lactic acid) (PLA), and preferably PLGA (copolymer of lactic acid or lactide and g]ycolic acid or g]ycolide) [0033-0034], as claimed. Although, Egashira is silent regarding PLA or PLGA are being bioabsorbable polymer, as recited in Instant Claims, a compound and its properties are inseparable. Therefore, if the prior art teaches a compound having the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, PLA and PLGA, would inherently be bioabsorbable polymers.
Egashira teaches that statins comprise treatment for hyperlipidemia, acne and/or skin aging, an increase nitric oxide (NO)-mediated vasodilation and blood vessel relaxation, prevention of a second and additional myocardial infarctions thereafter, promotion of angiogenesis in tissues, for conditions in which new blood vessel growth is desirable such as increasing the number and function of endothelial progenitor cells (EPCs); for stimulating incorporation of EPCs into ischemic/injured tissues; and accelerating regeneration/healing of damaged tissue [0002-0004]. Similarly, Egashira teaches the statin-loaded nanoparticles are used for treatment or prevention of conditions associated with HMG-CoA reductase such as insufficient vascularization of the affected tissues, i.e., conditions in which neovascularization is needed to achieve sufficient vascularization in the affected tissue, for example, diabetic ulcers, gangrenes, surgical or other wounds requiring neovascularization to facilitate healing; Buerger's syndrome; hypertension; ischemic diseases comprising cerebrovascular ischemia, renal ischemia, pulmonary ischemia, limb ischemia, ischemic cardiomyopathy, myocardial ischemia, ischemia of tissues such as muscle, brain, kidney and lung; hypertension; ulcers (e.g., diabetic ulcers); surgical wounds and other conditions characterized by a reduction in microvasculature [0050]. Furthermore, Egashira teaches that the statin-loaded nanoparticles are used for treatment of severe familial hypercholesteremia, pulmonary hypertension, arterial sclerosis, aortic aneurysm, neurodegenerating disease, Alzheimer's disease, cerebrovascular-type dementia, fibrosis of organs and malignant tumors. 
Thus, Egashira teaches a drug delivery system comprising statin-loaded nanoparticles for prevention or treatment of diseases and/or conditions which are treatable by statin {0052-0054]. Further, Egashira teaches a pharmaceutical composition comprising statin-loaded nanoparticles wherein the composition comprising statin-loaded nanoparticles are suitable for administration topically, enterally, for example, orally or rectally, or parenterally, in particular by intramuscular, intravenous or intraarterial injection [0055], for example, a pharmaceutical composition comprising a statin: atorvastatin, and a biocompatible polymer that is PLGA (See Example (i) at [0058]).
Lin teaches statin-encapsulated nanoparticles comprising lovastatin encapsulated in nanoparticles containing poly(lactic-co-glycolic acid) (PLGA), wherein when the statin encapsulated nanoparticles were added to dental pulp cells, expression of odontoblastic differentiation markers such as DSPP, OCN and DMPl was increased in pulp cells, wherein PLGA-lovastatin (i.e., statin) nanoparticles demonstrated considerably lower cytotoxicity than free lovastatin (Abstract; Figs. 4-5 (free lovastatin versus PLGA-lovastatin); p.5475, left column, last two lines to top of right column: cytotoxicity of PLGA-lovastatin; Results: p.5477, right column, first full paragraph; Figure 1; See entire document). Lin teaches that the studies suggested using nanoparticles for controlled release of statin might enhance its therapeutic effects. Lin teaches the results of this study demonstrated that PLGA–lovastatin nanoparticles enhanced odontoblastic and osteoblastic differentiation and formed tubular reparative dentin and a complete dentinal bridge at the pulp exposure area in the rats. In addition, using PLGA as a carrier could reduce the toxicity of lovastatin and achieve controlled release (p.5483, left column, first full paragraph). Furthermore, Lin teaches PLGA–lovastatin nanoparticles showed an effective controlled release, i.e., 92%, to the 44th day. The nanoparticles exhibited good biocompatibility and superior osteogenic and odontogenic potential to dental pulp cells (Abstract; See Conclusion p.5483).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cell formulation of which comprises dental pulp stem cells comprising a statin (HMG-CoA reductase inhibitor) in accordance with the teaching of Egashira and Lin, as a whole, regarding statin loaded nanoparticles in order to provide an improved cell preparation wherein the stain is encapsulated into nanoparticles comprising a biocompatible polymer, e.g., poly(lactic acid) (PLA) or PLGA (copolymer of lactic acid or lactide and g]ycolic acid or g]ycolide), wherein the stain-encapsulated nanoparticle preparation would provide release of statin (HMG-CoA reductase inhibitor) and prolonged differentiation of dental pulp stem cells (DPSCs) into odontoblasts and be expected to lower cytotoxicity of the statin and improve the therapeutic efficacy of the dental pulp stem cells (DPSCs) having a reasonable expectation of success. Moreover, Kuboki teaches "Odontoblast precursors" (i.e., dental pulp cells) may be cultured on a carrier, for example, a biodegradable polymer such as poly(DL-lactide-co-glycolide) (PLGA) and  polylactic acid (PLA) [0048-0049]. Thus, it would be evident to those skilled in the art that PLA and PLGA would be suitable biodegradable materials to encapsulate a stain in view of the teachings of Kuboki and Lin, as a whole.
Regarding claims 3 and 4, a cell preparation for enhancing a function of the dental pulp derived cells is an intended use of the cell preparation is not given patentable weight. Moreover, this property of enhancing a function of the DPSCs would be the natural result of the combination of the prior art elements. Thus, the effects observed by Applicant would have been latent to the composition of the prior art. See MPEP 2145 II: "Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Accordingly, all the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 8, 9 and 10, 
The recitations: a cell preparation for treating ischemic diseases (claim 8); a cell preparation for treating inflammatory diseases (claim 9); a cell preparation for treating neurodegenerative diseases (claim 10) are intended uses of the claimed cell preparation. The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the cell preparation of Kuboki, Egashira and Lin, as a whole, is structurally identical to the instant cell preparation, and it is thus fully capable of being used for the instant intended uses, that is, for a cell preparation for treating ischemic diseases, inflammatory diseases and neurodegenerative diseases. Moreover, Egashira teaches that nanoparticles comprising a stain are used to treat ischemic diseases, neurodegenerating disease, Alzheimer's disease, cerebrovascular-type dementia. Furthermore, Lin teaches statin is provided as an anti-inflammatory agent. Accordingly, Kuboki, Egashira and Lin, as a whole, do not criticize, discredit or otherwise discourage providing a cell preparation comprising a dental pulp derived stem cells comprising a statin encapsulated nanoparticle for treating ischemic diseases, inflammatory diseases and neurodegenerative diseases. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11,
Egashira teaches a pharmaceutical composition comprising statin-loaded nanoparticles wherein the composition comprising statin-loaded nanoparticles are suitable for administration topically, enterally, for example, orally or rectally, or parenterally, in particular by intramuscular, intravenous or intraarterial injection [0055], for example, a pharmaceutical composition comprising a statin: atorvastatin, and a biocompatible polymer that is PLGA (See Example (i) at [0058]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cell formulation as taught by Kuboki, Egashira and Lin, as a whole, for administration topically, intravenous or intraarterial injection.
 
Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Kuboki, Egashira and Lin, as a whole.

Response to Arguments

Applicants argue that Egashira fails to disclose a cell preparation which comprises a dental pulp-derived stem cell comprising a statin-encapsulated nanoparticle. Applicants argue that Lin discloses a study aiming to prepare PLGA nanoparticles containing lovastatin for application in direct pulp capping. Lin fails to teach a cell preparation which comprises a dental pulp-derived stem cell comprising a statin-encapsulated nanoparticle. Also, Lin describes that (primary) dental pulp cells were used and fails to teach using a "dental pulp-derived stem cell. Further, Applicants argue that Kuboki relates to a dentinogenesis inducer, a method of producing an odontoblast by culturing a cell capable of differentiating (namely, odontoblast precursors) into an odontoblast" with the dentinogenesis inducer and a "dental treatment material containing the odontoblast obtained using the method. Kuboki fails to disclose a cell preparation which comprises a dental pulp-derived stem cell comprising a statin-encapsulated nanoparticle".

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE Kuboki teaches dentinogenesis pulp-capping material comprising HMG-CoA reductase inhibitor (i.e., statin) as an active ingredient that acts as a dentinogenesis inducer, i.e., the statin is the dentinogenesis inducer, of which stimulates the differentiation of odontoblast precursors, i.e., dental pulp stem cells (DPSCs) are the odontoblast precursors. Furthermore, Kuboki teaches formulations of which comprise HMG-CoA reductase (dentinogenesis inducer) comprising dental pulp stem cells (DPSC) and also medical agents, which makes obvious cell formulation of which comprises a stain and DPSCs. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of the teachings of multiple references, wherein the teachings of Egashira and Lin, as a whole, provide the reasonable motivation to substitute the statin-encapsulated nanoparticles for the free statin for the reasons as set forth above, such reduce. Therefore, there is no unobvious distinction between the structural and functional characteristics of the claimed cell preparation and the prior art preparation as taught by Kuboki, Egashira and Lin, as a whole.
Conclusions
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626